         Case
          Case1:21-cr-00236-AKH
               1:21-cr-00236-AKH Document
                                  Document61-2
                                           64 Filed
                                               Filed08/25/21
                                                     08/22/21 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                v.                                                 ORDER

 ALVARO ELI VALENCIA ROCHA,                                  21 Cr. 236 (AKH)


                           Defendant.


        WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a

United States Magistrate Judge on August 12, 2021;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted. Sentencing shall be held on
        November 18, 2021 at 11 am.

SO ORDERED:

Dated: New York, New York
       August _25, 2021
                                               /s/ Alvin K. Hellerstein
                                             THE HONORABLE ALVIN K. HELLERSTEIN
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
